Exhibit 23.1 CONSENT OF INDEPENDENT AUDITORS The Board of Directors Linn Energy, LLC: We consent to the incorporation by reference in the registration statements (Nos.333-131153 and 333-151610) on FormS-8 and the registration statements (Nos.333-162357, 333-146120, 333-148061, and 333-148134) on FormS-3 of Linn Energy, LLC of our reports dated August2, 2011, with respect to the Statement of Revenues and Direct Operating Expenses– Assets acquired from Panther Energy Company, LLC and Red Willow Mid-Continent, LLC for the year ended December31, 2010, the Statement of Revenues and Direct Operating Expenses– Assets acquired from SandRidge Exploration and Production, LLC for the year ended December31, 2010, and the Statement of Revenues and Direct Operating Expenses– Assets acquired from an affiliate of Concho Resources Inc. for the year ended December31, 2010, which reports appear in the Form8-K of Linn Energy, LLC dated August2, 2011. /s/ KPMG LLP Houston, Texas August2, 2011 1
